 In the Matter of JERRY SRP, ROSE SRP, MILO PECINA, EMMA PECINA,F.E. COREY, PAULINE COREY, FRED C. COREY, SUSAN COREY,TRUSTEE FOR WALTER COREY, JOHN J. ZACHAR, OLGA ZACHAR, REV.A. L. ZACHAR, TRUSTEE FOR ROSEMARY ZACHAR, AND JOHN ZACHAR,JR.,CO-PARTNERS, D. B. A. THE PICKWICK COMPANYandUNITEDFARM EQUIPMENT AND METAL WORKERS OF AMERICA, C. I. O.Case No. 18-C-1163.-Decided July 10, 1946Mr. Stanley D. Kane,for the Board.Elliott, Shuttleworth, & Ingersoll,byMessrs. Owen J. ElliottandCharles A. Hastings,of Cedar Rapids, Iowa, for the respondents.Meyers & Meyers, by Mr. Irving Meyers,of Chicago, Ill., for thaUnion.Mr. Julius Topol,of counsel to the Board.DECISIONANDORDEROn March 27, 1945, Trial Examiner, Howard Meyers, issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report,' attached hereto.Thereafter, the respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error has been committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, as amended, the respondents' exceptions and brief,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thecorrections 2 and additions hereinafter set forth.'By an Order dated April 2, 1945,the Trial Examiner amended and corrected the recom-mendations made in his Intermediate Report'In reporting Gardner's testimony as to the conversation that took place on the day hewas discharged,in paragraph 5 of Section III, B,of the Intermediate Report,the TrialExaminer inadvertently omitted the word "I" before the words, "said, 'Are you going toput a new man in my place?' "The sentence in question is hereby corrected to read "AndfigN. L. R. B., No. 40.314 THE PICKWICK COMPANY315The Trial Examiner found, and we agree, that the proposed trans-fer of Gardner to the machine shop was motivated by anti-union con-siderations and that, therefore, Gardner's termination of employmentfor refusal to accept such transfer constituted a discriminatory dis-charge, within the meaning of Section 8 (3) of the Act. In exceptingto this finding, the respondents, for the most part, attack the credi-bility of employees Melsha and Gardner, whose testimony is reliedupon by the Trial Examiner to support his finding of discrimination.As set forth in the Intermediate Report, the Trial Examinercredits the disputed testimony of employee Melsha that during Julyand August 1945, Plant Superintendent Demory made certain anti-union statements, some of which were directed against Gardner'sunion activity in particular.The respondents contend that Melsha'stestimony as to his conversations with Demory contains matter soimplausible as to make him unworthy of belief in any respect.Theyassert that Melsha was a known militant union advocate and thereforeit is inconceivable that, if Demory was in fact opposed to the Unionand Gardner's activity in its behalf, he would make a confident ofMelsha.They further argue that it is unlikely that Demory wouldask Melsha if he "belonged to the Union," because both of them hadpreviously been members of a CIO union when they worked foranother employer,' and because Demory knew of Melsha's prior or-ganizational activities on behalf of the Union at the respondents'plant.While it is true that some 9 months earlier Melsha had un-successfully sought to organize the employees, no showing was madethat Melsha was active in the Union at the time the conversations tookplace.In any event, it is a. fair inference that Demory had cause tobelieve that Melsha was a subdued and far from militant friend ofthe Union.Thus, according to Gardner's undenied testimony, in May1945, Demory told him that Melsha "pretty nearly lost his job" be-cause he "started organizing the Union" in the plant.Demory ad-mitted at the hearing that on one occasion, Melsha, after reporting toDemory that a supervisor had wrongly accused Melsha of organizingthe CIO, repudiated the Union in these words :"I've got nothing todo with it.The CIO gave me a dirty deal down at the packinghouse, and I am all through with them."Finally, there is the testi-mony of Melsha that in the first of the anti-union conversations withDemory, Melsha said, "You can't blame that [union organizing] onto me; I was 125 miles away," and that Demory replied, "No I guessEarl,I forgot his last name,he said he was going to put a new man in there and I said,'Are yougoingto puta new man in there?"'In Paragraph 9 of Section III, B,the Trial Examiner inadventently stated that JerrySrp was present at the meeting between Gardner and Harold Fisher, and F. E. Corey.Therecord shows that Demory, and not Srp,was present at the meeting,and the Intermedi-ate Report is hereby corrected in this respect.8The record showsthat theunion at their previous place of employment was affiliatedwith a different International of the C. I. 0. than the one here involved. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDnobody can." In the light of this record, it is entirely reasonableto believe that Demory would interrogate Melsha as to his currentunion affiliations and would direct anti-union statements to him inorder to prevent any renewal of militant union activity.As further indication that Melsha was an unreliable witness, therespondents point out that on direct examination Melsha testifiedthat Demory had said to him that "He was going to fire Mr. Gardner,thathe was no goodand was just causing a lot of agitation and troublearound here, and he was going to put Ernie Buelow in his place" ;but that on cross-examination 4 he stated that he did not rememberwhether Demory had used the characterization, "he was no good," butthat possibly he did.The respondents argue that his inability to re-peat the alleged conversation verbatim and his uncertainty as towhether Demory had said "he was no good" indicate that this con-versation never took place. In our opinion, the point raised by therespondents is not the type of variance or uncertainty which impairsa witness' credibility.It seems clear from Melsha's testimony thatDemory's derogatory remarks concerned only Gardner's union ac-tivity and not the performance of his work. In this setting, thecharacterization "he was no good" has no independent significanceand cannot be regarded as a material part of Melsha's testimony orof his conversation with Demory.The respondents finally contend that prior to the conversation inquestion Demory knew that both the Union and the A. F. of L. hadmade representation claims to the respondents and that therefore it isunlikely that he would say to Melsha (as Melsha testified), "Geewhiz, I can't understand why the A. F. of L. don't come in here."While there is testimony by other witnesses for the respondents thatby letter dated August 27,1945, not offered in evidence, the A. F. of L.apprised the respondents of its majority representation claim,Demory's testimony fails to establish that at the time of his conver-sation with Melsha during the first week of September 1945, lie hadany definite information as to the A. F. of L.'s claim or the extent, ifany, of its organizational activity in the plant. In this connection, itis observed that all A. F. of L. membership cards among the respond-ents' employees were dated in October 1945, about a month afterDemory's conversation with Melsha.In balancing the various factors bearing upon the credibility issueraised by the respondents, we deem it highly significant that thestatements attributed to Demory by Melsha are somewhat in characterwith Demory's statements to other employees concerning union mat-ters.For example, as mentioned above, Demory told Gardner thatMelsha almost lost his job because of his earlier union activity.Also,'This cross-examination took place about 2 hours after the directexamination. THE PICKWICK COMPANY317according to Gardner's uncontradicted testimony, when he toldDemory that the "boys are joining the Union," Demory replied that"They're very foolish for doing it," and later asked Gardner "Who isthe head of this organizing, Beason?"Finally, there is undeniedtestimony by Chauncey Zabodsky, that on the day he was hired,Demory asked him "what he thought of the Union." 5On the basis of the foregoing and the entire record, we find, as didthe Trial Examiner, that Melsha was a credible witness and thatDemory made the several statements attributed to him by Melsha.With respect to Gardner, the respondents contend that his dis-puted testimony as to his conversation with Demory at the time thelatter proposed the transfer in question is not worthy of belief becauseof an alleged inconsistency between his testimony that at the time ofthe proposed transfer Demory had told him that he was unable to givehim a reason, and the fact that Demory later handed him his "Noticeof Separation" specifically stating that he was being separated because"he was not able to handle this type of workand refused transfer toanother department." 6However, the record shows that the "Noticeof Separation" was handed to Gardner some 2 hours after his conver-sation with Demory and, in our opinion, this incident is not probativeof whether Demory had previously known, or had told Gardner, thereason for his transfer.Moreover, even if Demory had known thealleged reason for Gardner's transfer, his refusal to disclose it in hisconversation with Gardner can reasonably be attributed to a reluc-tance on Demory's part to make a statement to Gardner's face whichboth he and Gardner knew to be completely unfounded and to bemerely a pretext for effecting the discriminatory transfer.Under all the circumstances, we find, like the Trial Examiner, thatGardner is a credible witness.Moreover, even if we were to disre-gard the disputed portion of Gardner's testimony as to the conversa-tion in question, including his statement that he was not offered atransfer to his former work in the assembly department, we are con-vinced by the other circumstances relied on by the Trial Examiner,and by the record as a whole, that the respondents sought to transferGardner to a less desirable position because of his union activity andnot for the reasons assigned by the respondents at the hearing.Wealso agree with and adopt the Trial Examiner's recommendation thatGardner be reinstated with back pay from the date of his separation.T'Melsha testified that on the day Zabodskywas hired,Demory asked Melsha(who knewZabodsky) "if he was anagitator."9The "Notice of Separation"was made out in accordancewithinstructionsgiven byDemory.7SeeMatterof United AircraftCorporation, Pratt & WhitneyAircraftDivision,67N. L. R. B. 594;Matterof Theodore R. Schmidt,58 N. L.R. B. 1342;Matter of Kopman-WoracekShoeMfg.Co., 66 N. L. it. B 789. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard orders that the respondents,Jerry Srp,Rose Srp, Milo Pecina,Emma Pecina, F. E. Corey, Pauline Corey, Fred C. Corey, SusanCorey, Trustee for Walter Corey, John J. Zachar, Olga Zachar, Rev.A. L. Zachar, Trustee for Rosemary Zachar, John Zachar, Jr., Co-Partners,doing business as The Pickwick Company, Cedar Rapids,Iowa, and their agents,successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Farm Equipment & MetalWorkers of America, affiliated with the Congress of Industrial Organ-izations,or any other labor organization,by transfering or discharg-ing any of their employees,or by discriminating in any other mannerin regard to their hire or tenure of employment, or any term or con-dition of their employment;(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assistthe UnitedFarm Equip-ment & Metal Workers of America, affiliated with the Congress ofIndustrial Organizations,or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities,for the purpose of collective bargain-ing, or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Ralph Gardner immediate and full reinstatement tohis former or a substantially equivalent position,without prejudiceto his seniority and other rights and privileges;(b)Make whole Ralph Gardner for any loss of pay he has sufferedas a result of the respondents'discrimination against him,by paymentto him of a sum of money equal to the amount which he normallywould have earned as wages during the period from the date of hisdischarge to the date of the respondent's offer of reinstatement, lesshis net earnings during such period;(c)Post at its plant at Cedar Rapids,Iowa, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A." 8Copies of said notice,to be furnished by the Regional Director forthe Eighteenth Region, shall,after being duly signed by the respond-ents'representative,be posted by the respondents immediately upon8 This notice,however,shall be, and it hereby is, amended by striking from the fist para-graph thereof the words"THE RECOMMENDATIONS OF A TRIAL EXAMINER" andsubstituting in lieu thereof the words"A DECISION AND ORDER." THE PICKWICK COMPANY319the receipt thereof, and maintained by them for sixty (60) consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondents to insure that said notices are not altered,defaced, or covered by any other material; and(d)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.MR. GERARD D. REILLY, concurring in part, dissenting in part :I concur with the findings and Order in this case except that portionof the remedy which awards back pay to Ralph Gardner who electedto refuse a transfer to other work which was not shown to have beenintolerable, and thereby forced his termination.Gardner's propercourse of action in the circumstances would have been to accept thetranfer s and then to file charges invoking his administrative remediesunder the Act. I am of the opinion, therefore, that Gardner is en-titled to no more than reinstatement to his former position. 10INTERMEDIATE REPORTMr. Stanley D. Kane,for the Board.Elliott, Shuttle worth & Ingersoll,byMessrs. Owen N. ElliottandCharles A.Hastings,of Cedar Rapids, Iowa, for the respondents.Meyers & Meyers,byMr. Irving Meyers,of Chicago, 111, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on February 13, 1946, by United FarmEquipment and Metal Workers of America, affiliated with the Congress of Indus-trialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, on February 13, 1946, by the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota), issued its complaintagainst Jerry Srp, Rose Srp, Milo Pecina, Emma Pecina, F. E. Corey, PaulineCorey, Fred C. Corey, Susan Corey, Trustee for Walter Corey, John J. Zachar,Olga Zachar, Rev. A. L Zachar, Trustee for Rosemary Zachar, and John Zachar,Jr.,Co-Partners, doing business as The Pickwick Company, Cedar Rapids, Iowa,herein collectively called the respondents, alleging that the respondents hadengaged in and are engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the National9This conclusion is buttressed by the decision of an Appeal Tribunal of the U S Employ-ment Service at Cedar Rapids, Iowa, which, in denying Gardner's application for unem-plo^ ment compensation, stated that Gardner "had failed without good cause to acceptsuitable work when offered by the Pickwick Company "10 See my dissenting opinion inMatter of 1Vaples-Platter Company,49 N L R. B 1156 at1159-60, and the subsequent reversal of the majority by the Fifth Circuit in 140 F. (2d)228.See also my dissenting opinions inMatter of United Aircraft Corporation,Pratt &Whitney-tireiaftDivision, 67 NL R. B 594, andMatter of Kopnean-Woracek ShoeMfg.Co., 66 N. L. R. B 789 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, 49 Stat. 449, herein called the Act. Copies of the com-plaint and the amended charge, accompanied by notice of hearing thereon, wereduly served upon each respondent and upon the Union.With respect to unfair labor practices the complaint alleged in substance thatthe respondents : (1) from on or about August 1, 1945, advised, urged, and warnedtheir employees from affiliating with the Union or from engaging in concertedactivities for the purpose of collective bargaining and other mutual aid andprotection; (2) threatened to close the plant if the Union became the collectivebargaining representative of their employees or if the employees joined orassistedthe Union; (3) offered special privileges to those employees who re-frained fromengagingin concerted activities for the purpose of collectivebargaining and other mutual aid and protection ; (4) questioned their employeesregarding their union activities; (5) discharged Ralph Gardner on or aboutAugust 27, 1945, and thereafter refused to reinstate him to his former positionor to employ him in any capacity whatsoever, because he had joined and assistedthe Union and had engaged in concerted activities with his fellow employees forthe purpose of collective bargaining and other mutual aid and protection ; and(6) by such acts and conduct interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.The answer duly filed by the respondents on February 23, 1946, admits all theallegations of the complaint pertaining to the nature and extent of the businesstransacted by them, but denies the commission of the alleged unfair labor prac-tices.The answer affirmatively avers that Gardner was not discharged, asalleged in the complaint, but voluntarily quit his job on August 27, 1945.Theanswer also avers: (1) the Union, the International Association of Machinists,and the respondents entered into a consent election agreement on October 2, 1945,for the purpose of ascertaining the collective bargaining representative of therespondents' employees; (2) an election was duly held on October 12, 1945, underthe auspices of the Regional Director for the Eighteenth Region; (3) the objec-tions to the elections filed by the Union were overruled by the saidRegionalDirector on December 21, 1945; (4) the International Association of Machinistswas duly certified by the said Regional Director on January 24, 1946, as the col-lective bargaining representative of the respondents' employees; and (5)becauseof the foregoing all the allegations of the complaint with respect to the commis-sions of any unfair labor practice antedating October 2, 1945, should be dismissedfor the reason that the Union waived its right to press its charge by entering intothe said consent election agreement, the ruling of the Regional Director withrespect to the objections to the election is res judicata with respect to the eventsoccurring prior to the date of the said consent election agreement, and the Boardis foreclosed and estopped from passing upon the merits regarding the incidentsalleged to have occurred prior to the date of the said consent election agreement.Pursuant to notice, a hearing on the complaint was held in Cedar Rapids, Iowa,on February 27, 1946, before the undersigned, Howard Myers, a Trial Examiner,duly designated by the Chief Trial Examiner.The Board, the respondents, andthe Union were represented by counsel and participated in the hearing. Theparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.At the conclusionof the hearing, Board's counsel moved to conform the pleadings to the proof.The motion was granted without objection.Respondents' counsel then movedto strike all evidence with respect to any incident alleged to have taken placeprior to October 2, 1945, the date of the consent election agreement.Decisionthereon was reserved.The motion, for the reasons set forth in Section III, below,is hereby deniedAt the conclusion of the taking of the evidence, oral argument, THE PICKWICK COMPANY321in which counsel for the Board and the respondents participated, was heard andis part of the record.The parties were granted leave to file briefs with the under-signed on or before March 8, 1946.A brief has been received from the respond-ents' counsel.Upon the entire record in the case and upon his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSJerry Srp, Rose Srp, Milo Pecina, Emma Peciria, F E. Corey, Pauline Corey,Fred C. Corey, Susan Corey, Trustee for Walter Corey, John J. Zachar, OlgaZachar, Rev. A. L. Zachar, Trustee for Rosemary Zachar, and John Zachar, Jr.,are co-partners doing business as The Pickwick Company, with their principaloffice and place of business in Cedar Rapids, Iowa'At Cedar Rapids the respond-ents are engaged in the manufacture, sale, and distribution of chicken pickersand of hoists for farm equipment.The annual purchases of the Cedar Rapidsplant aggregate approximately $100,000, about 50 percent of which is deliveredto that plant from points outside the State of Iowa.The annual sales of theCedar Rapids plant aggregate approximately $400,000, about 90 percent of whichis shipped to customers and users located outside the State of Iowa.The respondents concede that they are engaged in commerce within the mean-ing of the Act.II.THE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to mem-bership employees of the respondents.W. THEUNFAIR LABOR PRACTICESA. BackgroundIn November 1944, the Union commenced to organize the respondents' employ-ees.The record does not disclose exactly when the campaign ceased, but thereare indications that it was short-lived.The respondents' disapproval of theUnion's attempts to organize their employees is evidenced by the remark madeby Plant Superintendent Demory to Employee Ralph Gardner in May 1945, thatLester Melsha, who had been the Union's most active campaigner, "pretty nearlost his job" because he "started organizing the Union" in the plant.B. Interference, restraint, and coercion; the discriminatory discharge of RalphGardner-Gardner was first hired by the respondents on December 6, 1944, as an assem-bler at the rate of 75 cents per hour. On March 16, 1945,2 his hourly pay wasraised to771/2cents and on May 11, it was raised to 781/2 cents.According toGardner's testimony, Demory told him sometime in May or June that WilliamMyers, the shipping clerk, was lazy and was not getting enough productionshipped ; that Myers would either be discharged or transferred.On about July12,Myers was transferred to the position left vacant by the resignation of thestock room clerk, and on that day Gardner was made shipping clerk. DemoryIThe respondents also own and operate a plant in Indianola, Iowa. This proceeding,however, involves only the employees of the Cedar Rapids plant.2Unless otherwise indicated all the events hereinafter set out took place in 1945.701592-47-vol 69-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARDdenied making derogatory statements about MyersHe admitted, however, thathe had a conversation with Gardner about Myers prior to Myers' transfer.Regarding this conversation and the reasons for transferring Gardner to theshipping department, Demory testified, in response to questions propounded tohim by respondents' counsel, as follows :Well, Mr Gardner and Mr. Myers, Mr Myers was such a good inspector therethat he was severe on every little fault, you know, that he would find ; andMr. Gardner didn't seem to like that ; he thought Mr Myers was a little bittoo fussy, and he resented that quite a lot, and so Mr. Gardner said he couldhandle that shipping job easily, and he said Mr Myers is down on his lardall the time on a stool; and he said, "I could be doing that work in half the,time and be helping in assembly," and he said, "Mr. Myers don't help onassembly at all "Do you want me to tell this?Q Yes, go ahead.A. And I says, "How much or do you knew how much work there is there?'And he says, "Sure," and I says, "Maybe some day you will have a chance toget that fob," and I don't know how it happened or I didn't know when itwould be, and I just sort of laughed it off, and then the time came an Iasked Ralph if he wanted that job, and he said, "Sure "Gardner was a forthrightand honestwitness.Demory did not so impress theundersigned;he appeared to be an evasive and shifty witness.His entire testi-mony evidences a lack of candor. The undersigned credits Gardner's versionregardinghis conversation with Demory about Myers.The finding is buttressedby the fact that the respondents' records show that a greater amount of mer-chandise was shipped during Gardner's tenure as shipping clerk than whenMyers was in that capacity.On or about July 12, Gardner assumed his duties as shipping clerk and hishourly wagewas raisedto 80 cents. In the early part of August several of theemployees asked Gardner to unionize the plant.He agreed and before hisdischarge on August 27, he had signed up about 16 of the then 34 employees inthe Union.Gardner was the most active organizer of the Union's 1945 campaign.According to Gardner's credible and undenied testimony, about 4 or 5 daysafter Gardner started to solicit members for the Union, he and Demory had aconversation wherein Gardner told Demory "the boys are joining the Union, Iguessyou know that" and that Demory replied, "Yes, I do . . . . They're veryfoolish for doing it"; that Demory then walked away, but returned in a fewminutes andasked him"Who is the head of this organizing, Beason?"; that heanswered, "No, sir, he wasn't"; that Demory then asked "Who is?"; and thathe replied, "Well I don't know . . . .He isn't."According to the testimony of former employee Lester Melsha, Demory toldhim sometime in the latter part of July or in the early part of August, that"The God-damned C. I. 0 is organizing again" ; that he replied "You can't blamethat on to me; I was 125 miles away";' and that Demory said "No, I guessnobody can."Melsha further testified that sometime around the period justmentioned, he was talking to Gardner in the plant and Demory called him asideand said that "I had better stay away from him (Gardner) for my own good,that he (Gardner) is nothing but a damn Union agitator and I had better stayaway from him (Gardner) if I don't want to cut my own throat"Melsha alsotestified that one evening around the middle of August, he and Demory wereiAt thetime of this conversation, Melsha had just returned from the annual 2-weekstraining tripof theIowa State Guard. THE PICKWICKCOMPANY323riding home from work in the latter's car and Demory told him that "he wasgoing to fire Mr. Gardner,that he was no good and was just causing a lot ofagitation and trouble around there,and he was going to put Ernie Buelow inhis place."Melsha also testified that shortly before or shortly after the con-versation he had with Demory in the automobile, Demory told him "if the guysdidn't quit messing around, that the Company was going to move the plantto Indianola and I would have to move down there, too." Regarding a con-versation he had with Demory in the latter part of August or in the earlypart of September,Melsha tes:ified that Demory said,"Gee whiz, I can't under-stand why the A. F. of L don't co-ie in here, what do you think?" and that hereplied, "I think they are . . . , and I would fight them if they ever did comein here."Demory denied making the statements attributed to him by Melsha,but admitted that he and Melsha were good friends,and that he drove Melshahome from work on a good many occasions.He also denied making anyderogatory statement about the Union to any employee.The undersigned wasimpressed with the sincerity with which Melsha testified and with his demeanorwhile on the witness stand.His testimony, moreover, was not materially shakenon cross-examination.The respondents contended at the hearing that little orno credence should be given to Melsha's testimony because of his membershipin the Union and his admitted fondness and loyalty to it and therefore he wasantagonistic to, and biased against, the respondents.Melsha's antagonism orbias against his former employer on the grounds advanced cannot be assumedin the absence of some clear evidence to support itThe record containsno such evidenceThe undersigned rejects Demory's denials and finds that hemade the statements attributed to him by Melsha.Gardner testified that shortly after he reported for work on August 27, 1945,Mr. Demory came out and asked me to come in the shipping clerk's office,and I went in there with him, and he said, "I am sorry, but I am going tohave to let you go" I said, "Is that right?" And he said, "Yes" And I said,"For what reason?" And he said "Well, I can't give you that," and he said,"I don't know."And he said, "I can't give you that." And I said, "Theremust be a reason."And he said, "Well, Mr. Corey (Flournoy E. Corey,one of the partners and general manager of the Cedar Rapids plant) isthe only man can tell you ;" and I said, "Who is going to be put in myplace?"And Earl, I forgot his last naive, he said he was going to puthim in there, and said, "Are iou going to put a new man in my place? Hehas only been there two weeks" I said, "Why don't you put an old manin there?" And he said "Well, that's my orders, and that is all I know aboutit "I said, "I am going to stick around and wait for Mr. Corey". . . .And I stopped around there for about ten minutes, and Mr Demory cameback and he said "I can put you in the machine shop if you want," and Isaid, "No, I want to find out why I am put out of this job," and he said, "Ican't tell you ;" and so I said, "I will wait for Mr. Corey." So I waitedaround there for about two hours, and Mr Corey never showed up, and so thenI went back to the C. I. O. office to see what I should do, . . . .Demory testified that during the weekend which immediately preceded Gardner'sdischarge, which took place on Monday, August 27, lie had decided to transferGardner to another department because too many complaints were being re-ceived from customers and from the respondents' Indianola plant regardingthe faulty condition in which the merchandise was being received by them ;that upon arrival at the plant on August 27, he informed Ernest Buelow, whobegan his employment with the respondents on August 6, 1945, that he was to 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplace Gardner as shipping clerk ; and that when Gardner arrived at the plantthat morning the following transpired :I told him (Gardner) that morning I would have to change him and takehim out of this job because we had been having too many complaints and"you don't seem to get any better," and he said, "Is that the only reason?"And I said, "Yes " I said, "You can go into either the machine shop orsheet metal or any other place in the plant, Ralph, and work for the samemoney," and he said, "No, if I can't hold this job, I don't want nothing else,I'llquit."And I said, "No, I think you're making a mistake on that," andhe said, "Can I see Mr. Corey?" And I said, "Well, Mr. Corey will be downat 10 o'clock ; you have the privilege of seeing Mr. Corey ;" and in the mean-time I started to walk out towards the machine shop, and Ralph was walkingalong with me, and so he decided that he would see Mr. Corey and wait forhim.The undersigned is convinced, and finds, that Gardner's version of what tookplace on August 27, is substantially in accord with the facts. It is significant tonote, at this point, that at no time did Demory specifically offer Gardner thejob which he had in the assembly department immediately prior to becomingshipping clerk, which position, the credible evidence shows, Gardner fulfilledwith commendation.The contention of the respondents that Gardner was unable to properly per-form the work of shipping clerk and for that sole reason Demory decided totransfer him to another department, the choice of which was left to Gardner,is not supported by the record. The credible evidence reveals that Demory didnot leave the matter of the transfer to Gardner, but, on the contrary, Demoryordered Gardner to be transferred to the machine shop.Gardner correctlyunderstood he was being demoted by the transfer because the credible evidenceshows that newly hired unskilled employees were placed in that department,and that the work in that department was far less pleasant than the task ofshipping clerk.Demory admitted that the work in the machine shop is "dirtier"than that in the shipping department.The respondents' other contention that complaints from customers and fromthe Indianola plant increased during Gardner's tenure as shipping clerk andthat these were attributable to Gardner's incompetency is likewise not sup-ported by the record.Gardner testified, and the undersigned finds, that at notime did Demory or any other official criticize his work as shipping clerk ;that on several occasions he called Demory's attention to the faulty conditionof certain machines which he had refused to approve for shipping, althoughthey had been crated and prepared for shipment ; that Demory himself ap-proved these machines for shipment, although admitting that Gardner's objectionswere justified ; that Demory placed his own approval upon the machines andthey were then shippedDemory admitted that on several occasions Gardnerrefused to approve certain machines because they were not up to standard andthat he approved the machines for shipment, although Gardner's criticisms ofthem were correct.Demory and Assistant Manager Dean Hilborn testified atgreat length to the numerous written complaints they had received from cus-tomers and from the other plant of the respondents. They further testified thatin some instances Gardner negligently allowed faulty machines to be shippedand on other occasions machines were shipped although not properly crated.Admittedly none of these alleged written complaints was ever called to Gard-ner's attention nor was any produced at the hearing. The undersigned can-not credit this testimony that the respondents received written complaints whichreflected upon Gardner's ability, for if they had, it is safe to assume that such THE PICKWICK COMPANY325writings would have been produced at the hearing to support this vital conten-tion of the respondents.Demory testified, moreover, that the only complainthe called to Gardner's attention was one allegedly made by a customer in NewYork, but if that complaint was in, writing, the writing was never shown toGardner.Demory admitted that he was not certain whether this machine wasshipped by Gardner or by someone else or whether Gardner or someone elsehad approved the machine before it was shipped .4The undersigned is convinced, and finds, that the respondents' contention thatGardner's membership and activities in behalf of the Union played no part inDemory's determination to transfer Gardner to the machine shop is unsupportedby the credible evidence.That Gardner did not resign his job of his own freewill and accord but was, in effect, forced to do so on account of his unionmembership and activities is evidenced by the combination of the following:(a) he became a volunteer organizer for the Union at the solicitation of hisco-workers and was the most active member of the Union in the plant, and had,within a short time secured 16 members for the Union, out of 34 potential candi-dates ; (b) Demory knew of Gardner's union membership and activities andopenly expressed his disapproval thereof; (c) no complaints were made re-garding Gardner's work prior to his union affiliation; (d) there was a completeabsence of any credible and convincing evidence that Gardner did not properlyperform his duties as shipping clerk; (e) none of the alleged written complaintsregarding his alleged neglect in handling his job were ever submitted to Gardneror produced at the hearing ; (f) Demory's statement to Melsha that he "hadbetter stay away from (Gardner) if (he) don't want to cut (his) own throat,"and Demory's statement to Melsha made two weeks before the proffered transferthat "he was going to fire Mr. Gardner, that he (Gardner) was no good and wasjust causing a lot of agitation and trouble around there . . ." (g) Gardnerhad worked himself up from a less desirable job to one of the most desirablejobs in the plant, with pleasant working conditions and considerable independ-ence of action, the transfer to the machine shop, the place where beginners werestarted, even though at the same rate of pay, was such a radical change inworking conditions as to constitute an obvious demotion, which the respondentshad every reason to believe Gardner would not accept; and the respondents'general hostility toward the unionization of their employees as demonstrated bytheir other unfair labor practices.Under the circumstances of this case, theundersigned is convinced, and finds, that Gardner's proffered transfer was tan-tamount to a discharge, inspired by his membership and activities in behalf ofthe Union,'4Hilbornand Demorytestified that on occasions they shipped machines in the absenceof Gardner.SeeMatter of East TexasMotor Freight Lines,47 N. L.R. B. 1023,enf'd 140 F. (2d)404 (C. C. A 5), where theBoard said on page1029 "Although each of theemployeesresigned,an employeewho resigns because heis given tounderstandthat his employer'shostility towards his union membership willadverselyaffect his future conditionsof employ-ment, has been discriminated against within the meaning of Section8 (3) of the Act.Such a resignationis tantamountto a discharge."See alsoMatter of FederbushCo., Inc.,34 N. L. R. B., 539;Matterof Chicago Apparatus Company,12N. L. R. B. 1002, enf'd 116F. (2d) 753 (C. C. A. 7) ;andThe Alexander Milburn Company,62 N. L. R. B. 482. Theinstant case is distinguishable fromMatterof St Joseph Lead Company,65 N. L. R B 439,where the evidencedid not disclose,and no contention was made, thatthe allegeddiscrim-inate,Ratley,quit because he was underthe apprehension that he would be dischargedanyway forunion activities.On the contrary, the majorityof the Boardpointed out thatthe respondent persistentlyendeavoredto dissuadeRatley fromresigning.The decisionin that case merely hinged on the majority's (Mr. Houston dissenting in part)determi-nation,that the resignation was not caused'by intolerableconditionsdiscriminatorilyimposed. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to arrangements, Gardner and Harold Fischer, a District Representa-tive of the Union, called upon F. E Corey and Jerry Srp on September 4, todiscuss with them the Union's demand for recognition and the reinstatement ofGardner.Corey and Srp refused to discuss the mattier but suggested that theygo to the office of the respondent's counsel.Upon arriving there, Owen N.Elliott, the respondents' counsel, told Gardner and Fischer that he had telephonedto Charles W Hobbie, the District President of the Union, that morning, andhad told him that the appointment had to be cancelled because the InternationalAssociation of Machinists had notified the respondents that it represented theemployees and that he had also told Hobbie that the question of representationwould have to be resolved by the Board.Board's counsel contended at the hearing that the respondents violated theAct by refusing to re-employ Gardner because of his membership and activity inbehalf of the Union, despite the fact that Hobble, Fischer, and Gardner hadeach asked Elliott to either reinstate Gardner as shipping clerk or to employhim in some other capacity at the respondents' plant.Elliott testified that Hobbie never discussed Gardner with him.He also testi-fied that Gardner and Fischer had asked him to reinstate Gardner to the job asshipping clerk and that he refused to do so. Elliott denied that any request wasever made by either Gardner or Fischer to hire Gardner in some other capacity.Fischer testified that he requested F. E. Corey to either reinstate Gardner to thejob of shipping clerk or to re-employ him in some other capacity and that Coreyrefused to do so. Corey denied that Fischer asked him to hire Gardner in anycapacity other than shipping clerk.Hobbie testified that in a telephone con-versation with Elliott he asked Elliott "if there could be some arrangementsmade by which they would re-hire Mr. Gardner or re-instate him on any job inthe plant" and that Elliott replied "nothing could be done whatsoever so far asMr. Gardner was concerned." Gardner testified that Fischer at the September 4meeting in Elliott's office asked Elliott "about giving me my job back."Theundersigned is convinced, contrary to the contention of Board's counsel, andfinds, that no demand was ever made by anyone to have the respondents employGardner in any other position except that of shipping clerk.C.Concluding findingsThe respondents contend that the Board is "estopped" from considering eventsantedating the consent electionagreementof October 12, 1945, in making anyfinding asto unfair labor practices.There is no merit to this contention.OnSeptember 11, 1945, the Union filed a charge alleging the discriminatory dischargeof Ralph Gardner and the commission of certain other unfair labor practices.On October 2, 1945, the Union, the respondents, and the International Associa-tion of Machinists entered into an agreement for the purpose of ascertaining bysecret ballot the collective bargaining representative of the employees in acertain appropriate unit.On the same day, the Union executed a waiver in theusual form.By the execution of the waiver the Union agreed, in effect, thatin the event the results of the election were adverse to it, it would not makeuse of the alleged unfair labor acts and conduct of the respondents which ante-dated the date of the consent election agreement, and which were the basis ofthe charge filed on September 11, as evidence that the respondents interferedwith the conduct of the election.The election was conducted by the RegionalDirector on October 12, and was won by the International Association of Machin-istsBy letter dated October 18, the Union advised the Regional Director asfollows : THE PICKWICK COMPANY327Following the verbal agreement for a consent election on October 1st, 1945and signing of the waiver by our representative, Harold Fischer, on Octo-ber 2, 1945, the Company did interfere with the employees' right to freechoice of their bargaining agent; the Company through its supervisors andagents did intimidate and coerce employees into joining the A. F. of L andthereby affected their free choice.The Company did in effect, through threats and statements by its agentsand supervisors, coerce the employees into voting for the A. F. of L.On October 3, 1945 agents of the Company, on Company time, compelledemployees to sign for the A. F. of L.Company agents and supervisors told employees that if they had signedwith the A F. of L. they had to vote that way in the election.By the above acts the Company did interfere with the election and therights of the employees and it is hereby alleged that aforesaid acts arecause for setting the election in the above case aside.It is to be noted that the complained of conduct set forth in the Union's letter ofOctober 18, specifically refers to events which occurred subsequent to the dateof the election agreement.Therefore, the only issues which the Regional Di-rector passed on were those raised by the objections contained in the Union'sletter of October 18, and pertained only to conduct of the respondents subsequentto the consent election agreement and the waiver.No appeal was taken fromthe Regional Director's report dismissing the objections.Accordingly, the under-signed in making the findings herein, has not considered the alleged coerciveconduct of the respondents, passed on by the Regional Director, which occurredsubsequent to the election agreement.However, all the findings and conclu-sions herein contained and set forth pertain to and are based upon those previousmatters which were contemplated in the original charge and the amended chargeand which, by reason of the waiver, were not available to the Union as the basisfor setting aside the electionBut the effect of the waiver may not extend beyondthe election.By it, those original issues may not be barred fiom being madethe subject of litigation by the Board in carrying out its duties to prevent thecommission of unfair labor practicesBy failing to proceed in a case such asthis,where discriminatory conduct has been engaged in and accompanied byclear efforts of the respondents to restrain and coerce their employees, the Boardwould be performing less than its duty if it (lid not go forward on the charge ofthe Union, regardless of the results of the election.The waiver is purely anadministrative process of the BoardBy the execution of the waiver and theconsent election agreement the Union did not forfeit its right to press its chargewith respect to the alleged unfair labor practices which antedated October 12,1945.The unfair labor practice charges have no relation to the question ofrepresentation involved in the consent electionNor is the Board estopped orforeclosed from proceeding on the charge because the Regional Director hadapproved and conducted the consent election and had passed upon the Union'sobjectionsIt is well settled that the Board's duty with respect to the repre-sentation cases is wholly different and distinct from the duty imposed upon itwith respect to unfair labor practice casesThe election agreement merely em-bodied an understanding that an election should be held under the auspices ofthe Regional Director to determine which of the two labor organizations repre-sents a majority of the respondents' employees. It (lid not in any way purport tocondone, nor did it constitute a compromise, of the respondents' interference,restraint, or coercion of the rights guaranteed in Section 7 of the ActNor doesthe record disclose that the Union agreed, as consideration for the consent elec-tion, that it would not press charges based on events which happened prior to 328DECISIONSOF NATIONALLABOR RELATIONS BOARDthe date of the consent election agreement. It did no more than agree with theBoard that it would participate in the election and take its chances that theprevious conduct of the respondents would not so seriously influence the em-ployees as to affect their votesIn theMatter of Hope Webbing,14 N. L R B 55, andMatter of WickwireBrothers,' 16 N. LR. B. 316, the Board established the principle that where, withknowledge of the facts before them, its representatives have approved a consentelection agreement in which an admittedly legitimate labor organization con-tests with an independent or unaffiliated union, it will not subsequently proceedwith a charge filed by the defeated legitimate union that the employer, absentsubsequent unfair labor practices, had previously engaged in unfair labor prac-tices under Section 8 (2) of the Act with reference to the successful unaffiliatedunion.While the Board holds that it is not estopped from proceeding with thecharges, it does do so, however, through a sense of fair play and an unwillingnessto allow the employees to be misled, since, by placing the unaffiliated union onthe ballot the Board in effect, has held it out as being capable of acting as arepresentative of the employees.There are, however, no cases where the Boardor the Courts have held that the Board is estopped or foreclosed from proceedingwith charges of discrimination or acts of general interference, restraint, andcoercion which antedated the execution of the consent election agreement.Forthese reasons the undersigned finds that the Board is not "estopped" fromconsidering events antedating the consent election agreement in making anyfindings asto unfair labor practices.As found above, efforts to unionize the employees of the respondents weremade by the Union in 1944. This campaign, however, was short-lived. In thesummer of 1945, the Union again commenced a drive for members. This activitybrought from the respondents efforts to prevent unionization,The respondentsdisplayed its antipathy and hostility for the unionization of their employeesby: (1) the discharge of Gardner; and (2) the acts and conduct of Demory, in-cluding his statement that the respondents would move the plant to Indianolaif the Union succeeded in its efforts to organize the plantUpon the basis ofthe above findings and upon the entire record, the undersigned finds that therespondents interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed in Section 7 of the ActThe undersignedfurther finds that by the discharge of Gardner the respondents discriminated inregard to his hire and tenure of employment thereby interfering with, restrain-ing, and coercing their employees in the exercise of the rights guaranteed inSection 7 of the Act.The undersigned further finds that the evidence is in-sufficient to support the allegation of the complaint that the respondents offeredspecial privileges to those employees who refrained fromengagingin concertedactivities.Accordingly, the undersigned will recommend that this allegationof the complaintbe dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above, occurring inconnection with the operations of the respondents described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceSee also,The Wallace Corporation v. N. L R B,323 U. S. 248,N L. R B v GilfilanBros,Inc.,148 F. (2d) 990 (C C. A. 9) ;Utah Copper Co. v. N. L. R B,139 F. (2d) 788(C C. A. 10), cert. denied 322 U. S 731;American Federation of Labor v N. L. R B,308U. S. 401 ;Warehousemen'sUnion V N. L. R B.,121 F (2d) 84 (App D C ), cert. denied314 U. S.674;Magnolia PetroleumCo. v. N.L. R. B,115F. (2d) 1007(C. C. A. 10)andN. L. It. B. v Sun Shipbuilding & Dry DockCo., 135 F. (2d) 15 (C. C. A. 3). THE PICKWICK COMPANY329among the several States, and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in unfair labor practices,the undersigned will recommend that the respondents cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Since it has been found that the respondents discriminated in regard to thehire and tenure of employment of Ralph Gardner by discharging and refusingto reinstate him because of his union membership and activities, the undersignedwill recommend, in order to effectuate the policies of the Act, that the respond-ents offer to him immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and other rights andprivileges, and that the respondents make him whole for any loss of pay hemay have suffered by reason of the respondents' discrimination against him,by payment to him of a sum of money equal to the amount which he wouldnormally have earned as wages from August 27, 1945, the date of his discharge,to the date of the respondents' offer of reinstatement, less his net earnings'during said period.The scope of the respondents' illegal conduct discloses a purpose to defeatself-organization among their employees.As soon as the respondents learnedof the union activities of their employees they sought to coerce them in theexercise of the rights guaranteed them in the Act by warning them, in effect,that their adherence to the Union would result in loss of employment ; bymaking other derogatory statements with respect to the Union; by discrimina-torily discharging Ralph Gardner; and by threatening to close their plant ormove it elsewhere if the Union were successful in organizing their employees.Such conduct, which is specifically violative of Section 8 (1) and (3) of theAct, reflects a determination generally to interfere with, restrain, and coercetheir employees in the exercise of the rights to self-organization, to form, join,or assist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, and presents a readyand effective means of destroying self-organization among their employees.Because of the respondents' unlawful conduct and since there appears to bean underlying attitude of opposition on the part of the respondents to thepurposes of the Act to protect the rights of employees generally,' the under-signed isconvinced that if the respondents are not restrained from committingsuch act, the danger of their commission in the future is to be anticipated fromthe respondents' conduct in the past, and the policies of the Act will be de-feated.In order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act, to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, the undersigned will recommend that4By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N L It. B 440.Monies received for work performedupon Federal,State,county,municipal,or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv N. L.R. B., 311 U. S 7.8SeeMay Department Stores Company,etc. v. N. L. R. B.,326 U S. 376. 330DECISIONS OF NATIONALLABOR RELATIONS BOARDthe respondents cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.'On the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS of LAW1.United Farm Equipment&Metal Workers of America,affiliatedwith theCongress of Industrial Organizations,is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the terms and conditions of employment ofRalph Gardner,thereby discouraging membership in the United Farm Equip-ment &Metal Workers of America,affiliatedwith theCongress of IndustrialOrganizations,the respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(3) of the Act3.By interfering with, restraining,and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have en-gaged in and are engaging in unfair labor practices within the meaning ofSection 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.5.The respondents did not offer special privileges to those employees whorefrained from engaging in concerted activities,as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondents, Jerry Srp, Rose Srp, Milo Pe-cina,EmmaPecina, F. E. Corey, Pauline Corey, Fred C. Corey, Susan Corey,Trustee for Walter Corey, John J. Zachar, Olga Zachar, Rev. A. L. Zachar,Trustee for Rosemary Zachar, John Zachar, Jr., Co-partners, doing business asthe Pickwick Company, of Cedar Rapids, Iowa, their agents, successors, andassigns shall :1.Cease and desist from :(a)Discouragingmembership in the United Farm Equipment & MetalWorkers of America, affiliated with the Congress of Industrial Organizations, orany other labor organization of their employees, by discriminating against themin regard to the terms and conditions of employment of any of their employees,or in any other manner discriminating in regard to their hire and tenure ofemployment or any terms or conditions of employment;(b) In any other manner interfering with, restraining, and coercing theiremployees in the exercise of their rights to self-organization, to form labor organi-zations, to join or assist the United Farm Equipment & Metal Workers of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make Ralph Gardner whole in the manner set forth in "The remedy"for anylossof earnings he may have suffered by reason of the respondents'9 SeeN L R. B v.Cheney California Lumber Company,U SSupreme Court, decidedFebruary 26, 1946. THE PICKWICK COMPANY331discrimination against him from August 27, 1945, to the date of the respondents'offer of reinstatement ;(b)Post at its plant at Cedar Rapids, Iowa, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Eighteenth Region, after being duly signed by therespondents' representative, shall be posted by the respondents immediatelyupon the receipt thereof, and maintained by them for sixty (60) consecutivedays thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by therespondents to insure that said notices are not altered, defaced, or covered byany other material ;(c)Notify the Regional Director for the Eighteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondents have taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondents notify said Regional Di-rector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentsto take action aforesaid.It is further recommended that the allegation of the complaint that therespondents offered special privileges to those employees who refrained fromengaging in concerted activities be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C, an original and four copies ofa statement in writing, setting forth such exceptions to the Intermediate Re-port or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original andfour copies of a brief in support thereof Immediately upon the filing of suchstatement of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional Director. As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the case to the BoardHOWARD MYERS,Trial Examiner.Dated March 27, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner, of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist UNITED FARM EQUIPMENT AND METALWORKERS OF AMERICA, affiliated with the CONGRESS OF INDUSTRIALORGANIZATIONS, or any other labor organization, to bargain collectively 332DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Ralph GardnerAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.THE PICKWICK COMPANYEmployer.Dated------------------------By --------------------------------(Representative)(Title)NomE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the selective service act after dischargefromthe armedforces.This notice must remain posted for 60 days from the datehereof, and mustnot be altered, defaced, or covered by any other material.